UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7953


EDWARD SABARI BRYAN,

                Plaintiff - Appellant,

          v.

SCDC; JONATHAN E. OZMINT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:08-cv-00846-RBH)


Submitted:   February 18, 2010            Decided:   February 25, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward Sabari Bryan, Appellant Pro Se. Matthew Blaine Rosbrugh,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Edward Sabari Bryan appeals the district court’s order

adopting the recommendation of the magistrate judge and granting

summary judgment for the Defendants on Bryan’s action under 42

U.S.C. § 1983 (2006).       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.          Bryan v. SCDC, No. 3:08-cv-00846-RBH

(D.S.C. Sept. 29, 2009).         Additionally, we deny Bryan’s motions

to compel and for production of a transcript.                We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                        2